EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Spinelli  on 10/22/2021.

The application has been amended as follows: 

Claim 1: An endoscope  comprising: 
an electronic circuit part;  
a cable connected to  the electronic circuit part, of wherein the cable comprises an elongated covering, an elongated shield layer and an elongated sheath, the shield layer being configured to be concentrically engaged with the elongated covering, the elongated covering includes at least one recess formed on an outer circumferential area of the elongated covering to expose the elongated shield layer through the at least one recess; and 
a securing member configured to secure the elongated covering to at least the elongated shield layer  the securing member has a securing portion that sinks into the at least one recess and secures the elongated covering and the elongated shield layer that is exposed through the at least one recess,
wherein the securing member is wound into a plurality of turns around the elongated covering, and at least one of the turns of the securing member sinks  into the at least one recess.


Claim 18: An insertion section for use with an endoscope, the insertion section comprising: 
an electronic circuit part; 
a cable connected to the electronic circuit part, wherein the cable comprises an elongated covering, an elongated shield layer and an elongated sheath, the shield layer being configured to be concentrically engaged with the elongated covering, the elongated covering includes at least one recess formed on an outer circumferential area of the elongated covering to expose the elongated shield layer through the at least one recess; and 
a securing member configured to secure the elongated covering to at least the elongated shield layer, the securing member has a securing portion that sinks into the at least one recess and secures the elongated covering and the elongated shield layer that is exposed through the at least one recess,
wherein the securing member is wound into a plurality of turns around the elongated covering, and at least one of the turns of the securing member sinks  into the at least one recess.

Claim 19: An image capturing unit comprising: 
an electronic circuit part having a video processing circuit; 
a cable connected to the electronic circuit part, wherein the cable comprises an elongated covering, an elongated shield layer and an elongated sheath, the shield layer being configured to be concentrically engaged with the elongated covering, the elongated covering includes at least one recess formed on an outer circumferential area of the elongated covering to expose the elongated shield layer through the at least one recess; and 
a securing member configured to secure the elongated covering to at least the elongated shield layer, the securing member has a securing portion that sinks into the at least one recess 
wherein the securing member is wound into a plurality of turns around the elongated covering, and at least one of the turns of the securing member sinks  into the at least one recess.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia, a securing member configured to secure the elongated covering to at least the elongated shield layer  the securing member has a securing portion that sinks into the at least one recess and secures the elongated covering and the elongated shield layer that is exposed through the at least one recess, wherein the securing member is wound into a plurality of turns around the elongated covering, and at least one of the turns of the securing member sinks  into the at least one recess.
Sekido teaches a cable comprising an elongated covering, an elongated shield layer, and an elongated sheath, the shield layer being configured to concentrically engage with the elongated covering, the elongated covering including at least one recess formed on an outer circumferential area of the elongated covering to expose the elongated shield layer through at least one recess; and a securing member configured to secure the elongated covering to at least the elongated shield layer (FIG.7 and 8 for example).  However, Sekido does not teach the securing member is wound into a plurality of turns around the elongated covering, and at least one of the turns of the securing member sinks into the at least one recess.  Therefore, Sekido does not meet all of the limitations of the currently pending claim.
Kibayashi teaches a cable comprising an elongated second layer and an elongated first layer, the first layer being configured to concentrically engage with the second layer; and a 

Rejoinder
Claim 1 is allowable. Claims 9-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the inventions of species a-i, as set forth in the Office action mailed on 02/05/2021, is hereby withdrawn and claims 9-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795